        Case 1:21-mj-00280-RMM Document 1-1 Filed 03/04/21 Page 1 of 10




                                   STATEMENT OF FACTS

        Your affiant, John Y. Nagashima is a Special Agent with the Federal Bureau of
Investigation. I am assigned to investigate violations of federal law, specifically those involving
public corruption. In my duties as a Special Agent, I routinely collect evidence of crimes, conduct
interviews of witnesses and obtain search and arrests warrants. Currently, I am a tasked with
investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a Special
Agent, I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed toand didevacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
        Case 1:21-mj-00280-RMM Document 1-1 Filed 03/04/21 Page 2 of 10




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       Following the events at the U.S. Capitol on January 6, 2021, law enforcement received
numerous tips about persons alleged to have been present on the grounds or inside the Capitol
building. Several tips were received indicating that Jessica BUSTLE and her husband Joshua
BUSTLE were present at the Capitol and entered the building. These tips included Facebook
postings which appear to have been made by Jessica BUSTLE.

        On January 6, 2021, posts were made on a Facebook page with the username of
jessbustle. One such post made from the account jessbustle depicts a female with blonde hair
wearing a tan and white colored knit cap. Although the image was reversed, I was able to
determine that the cap read, LIONS NOT SHEEP. In the background of the photograph, which
appears to have been taken inside a car, a portion of a sign can be seen. Again, although reversed,
the visible letters read VACCIN. Along with the photograph, the post reads, We dont win this
thing sitting on the sidelines. Excited to stand for truth with my fellow patriots and freedom fighters
in DC today. Lessss do this.




                            Image 1



                                                  2
        Case 1:21-mj-00280-RMM Document 1-1 Filed 03/04/21 Page 3 of 10




        Another post on the account jessicabustle says, Pence is a traitor. We stormed the
capital. An unarmed peaceful woman down the hall from us was shot in neck by cops. Its insane
here. Were safe and heading home but have limited service.




       Image 2

          Another post said, The amount of misinformation Im seeing is insane. Despite what
youre being fed, the rally was nothing like what the media is portraying. My husband and I spent
the majority of our time at the Health Freedom Rally which was a couple of blocks over from the
Trump Rally. When we finally decided to head over to the capitol we were let in . . . like literally,
my husband and I just WALKED right in with tons of other people. Furthermore, a post states,
Im blocked from going live on this acct for another 17 days so Ill be going live on my backup
a little later today to tell you everything I personally saw and experienced.




                                                 3
       Case 1:21-mj-00280-RMM Document 1-1 Filed 03/04/21 Page 4 of 10




                  Image 3




      Another posting submitted to law enforcement shows the same female depicted in Image
1 above posing next to a male. The female is holding a sign which reads, MANDATORY
MEDICAL PROCEDURES have NO Place in a FREE Society.



                                            4
        Case 1:21-mj-00280-RMM Document 1-1 Filed 03/04/21 Page 5 of 10




Image




        A tip submitted to law enforcement provided a screenshot of posts by a second account
bearing the name Jess Bustle and shows a reply comment by the account holder to a question
about the shooting of a woman in the Capitol. The comment states, ********* this happened. I
was there today and in the capitol when it happened. Everyone was screaming and knew about it
quickly so I dont know why your friends dont know.




                                             5
        Case 1:21-mj-00280-RMM Document 1-1 Filed 03/04/21 Page 6 of 10




                         Image



        Tips provided to law enforcement indicate that BUSTLE has two Facebook accounts and
identified the accounts as jessbustle and jess.bustle.3. I reviewed the publicly available
portions of the Facebook accounts jessbustle and jess.bustle.3. While the account jessbustle
continues to show the photograph in Image 1, the text of the post appears to have been edited to
remove the sentences, We dont win this thing sitting on the sidelines. and Lessss do this. My
review of the account jess.bustle.3 shows that, on February 5, 2021, the profile picture was
consistent with the one in Image 4.

        I obtained photographs of individuals identified as Jessica Louise BUSTLE and Joshua
Kahle BUSTLE. Using these photographs and the images above, I reviewed video footage from
the interior of the U.S. Capitol building taken on January 6, 2021. I observed Jessica and Joshua
BUSTLE enter the U.S. Capitol via the east entrance to the Rotunda. Jessica BUSTLE was
wearing the same tan and cream colored knit cap seen in Images 1 and 4. She carried a sign which
read in part, VACCINE INJURY is the REAL PANDEMIC. Joshua BUSTLE followed, filming
Jessica BUSTLE. After entering the U.S. Capitol, they proceed to the Rotunda where Jessica

                                                6
       Case 1:21-mj-00280-RMM Document 1-1 Filed 03/04/21 Page 7 of 10




BUSTLE was observed raising her sign while Joshua BUSTLE continued to film. The BUSTLES
remained in the Rotunda for several minutes, until law enforcement began forcing people out of
the Rotunda. The BUSTLES then left the Capitol Building via the same door they entered.

       From the video footage, I generated images which appear to show the BUSTLES entering
the U.S. Capitol, then leaving. These images were shown to an individual who personally knows
the BUSTLES, hereafter Witness 1. On February 8, 2021, Witness 1 positively identified the
BUSTLES in the images which are provided above and described Jessica BUSTLE as wearing a
tan and cream colored knit cap and carrying a sign while Joshua BUSTLE who was wearing a
camouflage hat filmed her. Based on Witness 1s review of these photographs, I have highlighted
them in the images below. Joshua BUSTLE is highlighted in green, Jessica BUSTLE in yellow.




                                              7
       Case 1:21-mj-00280-RMM Document 1-1 Filed 03/04/21 Page 8 of 10




       Based on my review of public and law enforcement databases I have found that Jessica
Louise STANLEY is the maiden name for Jessica Louise BUSTLE and that she has listed ***-
***-1886 as her cellular telephone and jstanley1984@yahoo.com as her email address as early as
November of 2009.

       Based on my review of public and law enforcement databases I have found that Joshua
Kahle BUSTLE has listed ***-***-7931 as his cellular telephone and jkbustle@gmail.com as his
email address since as early as October of 2011.

         According to records obtained through search warrants served on Google, mobile devices
associated with jstanley1284@gmail.com (Device ID 1797536168) and jkbustle@gmail.com
(Device ID 1616284267) were present at the U.S. Capitol on January 6, 2021. The first account
listed a username of Jessica Bustle, a recovery email address of jstanley1984@yahoo.com, and
a sign-in phone number of +1******1886. The second account listed a username of Josh Bustle,
a recovery email address of hustlewithbustle@gmail.com, and a sign-in phone number of
+1******7931. Google estimates device location using sources including GPS data and
information about nearby Wi-Fi access points and Bluetooth beacons. This location data varies in

                                               8
        Case 1:21-mj-00280-RMM Document 1-1 Filed 03/04/21 Page 9 of 10




its accuracy, depending on the source(s) of the data. As a result, Google assigns a maps display
radius for each location data point. Thus, where Google estimates that its location data is accurate
to within 10 meters, Google assigns a maps display radius of 10 meters to the location data point.
Finally, Google reports that its maps display radius reflects the actual location of the covered
device approximately 68% of the time. In this case, Google location data shows that the device
associated with Jessica Bustle was in or around the U.S. Capitol Building for a period of time
between 2:32 p.m. and 2:50 p.m., and the device associated with Josh Bustle was in or around
the U.S. Capitol Building for a period of time between 2:28 p.m. and 3:31 p.m.

        The FBI has reviewed the available information for the email addresses
jstanley1284@gmail.com and jkbustle@gmail.com in order to determine whether there was any
evidence that devices associated with those addresses could have lawfully been inside the U.S.
Capitol on Building January 6, 2021. The information for those addresses did not match any
information for persons lawfully within the Capitol. Accordingly, I believe that the individuals
possessing these devices were not authorized to be within the U.S. Capitol Building on January 6,
2021.

         Based on the foregoing, I submit that there is probable cause to believe that Jessica and
Joshua BUSTLE violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a restricted building includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.




                                                 9
       Case 1:21-mj-00280-RMM Document 1-1 Filed 03/04/21 Page 10 of 10




        I submit there is also probable cause to believe that Jessica and Joshua BUSTLE violated
40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter
loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place
in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the
orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in
that building of a hearing before, or any deliberations of, a committee of Congress or either House
of Congress; (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                     _________________________________
                                                     Special Agent John Y. Nagashima
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 4th day of March 2021.


                                                     ___________________________________

                                                     U.S. MAGISTRATE JUDGE




                                                10
